FILED
                             NOT FOR PUBLICATION                            MAY 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-16838

               Plaintiff - Appellee,             D.C. No. 2:07-cv-02372-JAM-
                                                 KJM
  v.

ELWYN S. DUBEY and JEANNINE M.                   MEMORANDUM *
DUBEY,

               Defendants - Appellants,
and

VAL G. BENTLEY, Trustee for Garden
Valley Investments; et al.,

               Defendants.

                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                              Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Elwyn S. and Jeannine M. Dubey (the “Dubeys”) appeal pro se from the

district court’s summary judgment in the government’s action to foreclose on four

parcels of property in California to satisfy tax and judgment liens for unpaid

federal taxes. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Rene v. MGM Grand Hotel, Inc., 305 F.3d 1061, 1064 (9th Cir. 2002) (en banc),

and we affirm.

       The district court properly granted summary judgment because the Dubeys

failed to raise a genuine dispute of material fact as to whether their transfer of four

properties to a purported trust after their tax liabilities arose was not a fraudulent

conveyance under California law. See Cal. Civ. Code § 3439.05 (transfer is

fraudulent as to a creditor whose claim arose beforehand if there was no reasonably

equivalent value for transfer, and the debtor was insolvent or became insolvent

after the transfer).

       The district court did not abuse its discretion in denying the Dubeys’ motion

to dismiss the action for failure to join as necessary parties the trustee of the

Dubeys’ purported trust and the Dubeys’ children as beneficiaries of the trust.

First, the Dubeys lacked standing to challenge whether the trustee was properly

served. See United States v. Viltrakis, 108 F.3d 1159, 1161 (9th Cir. 1997)

(“person served with process is the proper party to allege error”). Second, the


                                            2                                       09-16838
Dubeys’ children were not indispensable parties under California trust law. See

Cachil Dehe Band of Wintun Indians of the Colusa Indian Cmty. v. California, 547

F.3d 962, 969 (9th Cir. 2008) (joinder determinations are reviewed for an abuse of

discretion); Estate of Kessler, 196 P.2d 559, 561 (Cal. 1948) (trustee is authorized

to be sued without joining the beneficiaries of the trust in suits affecting the trust

itself).

           The district court did not abuse its discretion in striking the Dubeys’

“Record of Errors,” filed after summary judgment, because it was procedurally

improper and their arguments were considered in rulings on other motions. See

Fed. R. Civ. P. 52(a) (allowing challenge to findings of fact only after a bench

trial); Hambleton Bros. Lumber Co. v. Balkin Enters., Inc., 397 F.3d 1217, 1224

n.4 (9th Cir. 2005) (discussing standard of review for motion to strike ruling).

           The Dubeys’ remaining contentions are unpersuasive.

           AFFIRMED.




                                               3                                     09-16838